Name: Council Regulation (EEC) No 3213/80 of 8 December 1980 opening, allocating and providing for the administration of a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilograms or less falling within subheading 08.04 B I of the Common Customs Tariff (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 12 . 80 Official Journal of the European Communities No L 334 7 COUNCIL REGULATION (EEC) No 3213/80 of 8 December 1980 opening, allocating and providing for the administration of a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilograms or less falling within subheading 08.04 B I of the Common Customs Tariff ( 1981 ) be opened for dried grapes in immediate containers of a net capacity of 15 kilograms or less falling within subheading 08.04 B I of the Common Customs Tariff. 2 . Within the limits of this tariff quota, the Common Customs Tariff duty shall be suspended at the level of 1.2 % . Within the limits of this tariff quota, Greece shall apply customs duty calculated in accordance with the relevant provisions laid down in the Act of Accession of 1979 . 3 . Imports of the product in question benefiting from the same or lower customs duties under other preferential arrangements shall not be charged against this tariff quota . Article 2 The tariff quota set out in Article 1 shall be divided among the Member States as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilo ­ grams or less , falling within subheading 08.04 B I of the Common Customs Tariff, should be opened for 1981 at a duty of 1.2 % the volume of which shall be limited to 15 % of Community imports in 1973 from third countries not associated with the Community or linked to it by a preferential agreement ; whereas, on this basis , the volume of the quota is fixed at 8 373 tonnes ; Whereas, in view of the negligible size of such a quota in comparison with the Community's requirements, a system of utilization should, without derogating from the Community nature of the tariff quota, be provided, based on a single allocation between the Member States ; whereas this allocation can be calcu ­ lated by the same method as that used for establishing the total quota, so as to give 1 5 % of the imports of each Member State from these same third countries ; whereas, in order to safeguard the Community nature of the quota, a share should be allocated to Greece by levying the same percentage on the share allocated to each of the other Member States ; whereas, calculated in such a manner, this allocation should be as set out in Article 2 ; Whereas, since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the quotas allocated to that economic union may be carried out by any one of its members, (tonnes) 790 334 2 334 7 571 279 30 4 028 Benelux Denmark Germany Greece France Ireland Italy United Kingdom Article 3 1 . Member States shall take all appropriate measures to ensure that importers of the products in question established in their territory have free access to the shares allocated to them . 2 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of the product in question entered with the customs authorities for home use . HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 1 January to 31 December 1981 a Community tariff quota of 8 373 tonnes shall Article 4 At the Commission 's request, Member States shall inform it of the imports actually charged against their shares . No L 334/8 Official Journal of the European Communities 12. 12. 80 Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1980 . For the Council The President C. NEY